Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment after Non-final office action filed on November 3, 2022 is acknowledged.
Claims 1-14, 17-19, 22, 25-26 and 28-38 have been cancelled.
New claim 39 has been added. 
Claims 15-16, 20-21, 23-24, 27 and 39 are pending in this application and examined on the merits in this office action.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Withdrawn Objections and Rejections
Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
Rejection of claims 15-16, 21, 23-24 and 27 under 35 U.S.C. 103 as being unpatentable over Powell et al (Chem. Commun., 2014, 50: 8797-8800, filed with IDS) in view of Smythe et al (US Patent No. 7589170, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claim.
Rejection of claims 15-16, 21, 23-24 and 27 under 35 U.S.C. 103 as being unpatentable over Powell et al (Chem. Commun., 2014, 50: 8797-8800, filed with IDS) in view of Beadle (Synlett, 2016, 27: 169-172, filed with IDS) and Smythe et al (US Patent No. 7589170, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.

New Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 23-24, 27 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites, “…wherein R1 to R6 are each independently selected from alkyl, aryl, heteroaryl and H.” Claim 23 recites, “…wherein R1 to R5 are each independently selected from alkyl, aryl, heteroaryl and H.” These claims recite improper Markush language. Applicant may overcome this rejection by amending the claims to recite, “…selected from the group consisting of alkyl, aryl, heteroaryl and H.”
Claims 23 and 27 recite the limitation "the reagent" in the claims.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 is dependent from claim 15. Claim 27 is dependent from claim 23. Claim 15 does not recite the term “reagent”. Therefore, claims 23 and 27 lack antecedence. Applicant may overcome this rejection by amending claim 23, for example to recite, “…wherein the 
Claims 23 and 27 recite the structures: 
    PNG
    media_image1.png
    114
    155
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    84
    207
    media_image2.png
    Greyscale
, respectively. Independent claim 15 recites that the turn inducing element is: 
    PNG
    media_image3.png
    170
    492
    media_image3.png
    Greyscale
. It is unclear how the elements
    PNG
    media_image1.png
    114
    155
    media_image1.png
    Greyscale
and
    PNG
    media_image2.png
    84
    207
    media_image2.png
    Greyscale
are encompassed by 
    PNG
    media_image4.png
    107
    151
    media_image4.png
    Greyscale
. For example, in the element 
    PNG
    media_image1.png
    114
    155
    media_image1.png
    Greyscale
, the R6 appears to be NO2, which is not one of the recited variables in claim 15. Powell et al (Chem. Commun., 2014, 50: 8797-8800, filed with IDS and cited in the previous office action), teach synthesis of oxetane based peptidomimetics 
    PNG
    media_image5.png
    243
    400
    media_image5.png
    Greyscale
 (see Scheme 1). In the Scheme 1, the difference between oxetane and instant compounds, is that the X in Powell reference is an O, not a secondary or tertiary amine. (Please note that the Examiner is using the Powell reference to show a similar scheme is envisioned with instant compounds wherein the X is a secondary or tertiary amine). In this scheme, it appears that the R6 is either NO2 or NH2. Thus, it is unclear how R6 can be NO2 when the 
    PNG
    media_image4.png
    107
    151
    media_image4.png
    Greyscale
only allows R6 to be alkyl, aryl, heteroaryl and H. Because claims 24 and 39 depend from indefinite claims 23 and 27, respectively, these too are rejected under 35 U.S.C. 112, second paragraph.


35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-24, 27 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 23 depends from claim 15, claims 24 and 27 depend from claim 23, and claim 39 depends from claim 27. Claim 23 recites that the turn-inducing element is 
    PNG
    media_image1.png
    114
    155
    media_image1.png
    Greyscale
wherein X is a secondary or tertiary amine, and wherein R1 to R5 are each independently selected from alkyl, aryl, heteroaryl and H. Claim 27 recites that the turn-inducing element is 
    PNG
    media_image2.png
    84
    207
    media_image2.png
    Greyscale
. Independent claim 15 recites that the turn inducing element is: 
    PNG
    media_image3.png
    170
    492
    media_image3.png
    Greyscale
. The turn inducing element 
    PNG
    media_image4.png
    107
    151
    media_image4.png
    Greyscale
only allows R6 to be alkyl, aryl, heteroaryl and H. Therefore, the R6 cannot be “NO2”. Therefore, claims 23-24, 27 and 39 do not further limit instant claim 15.


CONCLUSION
Claims 16 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654